Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
In claim 9, the scope of claim is indefinite because the claims disclose directed to “transportation vehicle” in the respective preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Furthermore, each of the preambles including “transportation vehicle” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim. In particular, “transportation vehicle” is configured to accommodate mobile telematics control unit including a computing unit without sub-structure(s) of the transportation vehicle disclosed in claim body.
Claims 10-16 are also rejected based on the dependency of its parent claim respectively.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements (e.g., single means “computing unit”) as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Link, II (US 2019/0057217, hereinafter Link, II).

Regarding claim 1, Link, II discloses 
A mobile control telematics control unit for a transportation vehicle, wherein the mobile telematics control unit for a transportation vehicle, wherein the mobile telematics control unit is configured so as to be removable from the transportation vehicle (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device that plugs into a diagnostic port of a vehicle, such as a vehicle's OBD-II port, and communicates with a vehicle's CAN via the diagnostic port), and wherein the mobile telematics control unit includes a computing unit being configured for performing (paragraph [0004]: A TCU may be a computer device that has a computer processor and memory as well as circuitry for transmitting and receiving data via long range and short range wireless links):
telematics functions in the transportation vehicle while the mobile telematics control unit is positioned inside the transportation vehicle (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device that plugs into a diagnostic port of a vehicle, such as a vehicle's OBD-II port, and communicates with a vehicle's CAN via the diagnostic port); and
vehicle-independent calculations while the mobile telematics control unit is positioned outside the transportation vehicle (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service).
Regarding claim 17 referring to claim 1, Link, II discloses A method for performing computing procedures by a mobile telematics control unit for a transportation vehicle, wherein the mobile telematics control unit is removable from the transportation vehicle, the method comprising: ... (See the rejection for claim 1).

Regarding claim 9, Link, II discloses 
A transportation vehicle configured to accommodate mobile telematics control unit, wherein the mobile telematics control unit is configured so as to be removable from the transportation vehicle (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device that plugs into a diagnostic port of a vehicle, such as a vehicle's OBD-II port, and communicates with a vehicle's CAN via the diagnostic port), and wherein the mobile telematics control unit includes a computing unit being configured for performing (paragraph [0004]: A TCU may be a computer device that has a computer processor and memory as well as circuitry for transmitting and receiving data via long range and short range wireless links) telematics functions while the mobile telematics control unit is positioned inside the transportation vehicle (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device that plugs into a diagnostic port of a vehicle, such as a vehicle's OBD-II port, and communicates with a vehicle's CAN via the diagnostic port); and
vehicle-independent calculations while the mobile telematics control unit is positioned outside the transportation vehicle (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service).

Regarding claims 2, 10, and 18, Link, II discloses 
wherein the mobile telematics control unit uses computing power and/or memory capacity which is/are not required (paragraph [0004]: A TCU may be a computer device that has a computer processor and memory as well as circuitry for transmitting and receiving data via long range and short range wireless links) for the control tasks for vehicle-independent calculations while in the transportation vehicle (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service) and these control tasks vehicle-independent calculations are continued outside the transportation vehicle (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service) when the mobile telematics control unit is removed from the transportation vehicle (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device).

Regarding claims 4, 12, and 20, Link, II discloses 
wherein an identifier stored on a key of the transportation vehicle is evaluated (paragraph [0005]: Vehicle services may be delivered via a TCU using a vehicle subscriber identity module (“SIM”) that has been installed into the TCU, or a vehicle SIM profile, which may not require the presences of a physical SIM in the TCU. Charges for providing vehicle services through a vehicle SIM as part of a telematics services subscription are typically included in a subscription amount) to activate the vehicle-independent calculations (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0005]: A TCU may also report vehicle condition information to a UE or to a TOS/TOC; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service).

Regarding claims 5, 13, and 21, Link, II discloses 
wherein a key of the transportation vehicle is used (paragraph [0005]: Vehicle services may be delivered via a TCU using a vehicle subscriber identity module (“SIM”) that has been installed into the TCU, or a vehicle SIM profile, which may not require the presences of a physical SIM in the TCU. Charges for providing vehicle services through a vehicle SIM as part of a telematics services subscription are typically included in a subscription amount)  to store and/or transfer the calculations performed outside the transportation vehicle and preliminary results of the calculations (paragraph [0004]: In an aspect, some functionality of a TCU may be performed by a user's user equipment device (“UE”) such as a smart phone, tablet, laptop, or the like, in communication with a removable or permanently-installed computer device via short range wireless link./protocol, such as Bluetooth or Wi-Fi.; paragraph [0005]: A TCU may also report vehicle condition information to a UE or to a TOS/TOC; paragraph [0006]: In addition to receiving operational commands to operate a vehicle, or reflashing/updating from a vehicle manufacturer/TOC system, the long-range wireless circuitry of the TCU may be used by a consumer to wirelessly obtain personal consumer services that may not be related to operation of the vehicle. Such consumer-oriented services may include internet browsing, audio or video streaming, voice call services, video conferencing services, file downloading, and the like, and may be referred to as consumer service).

Regarding claims 6, 14, and 22, Link, II discloses 
wherein the mobile telematics control unit, together with one or more further control units, forms a network (paragraph [0004]: instead of being installed when a vehicle is manufactured, a TCU may be a removable device that plugs into a diagnostic port of a vehicle, such as a vehicle's OBD-II port, and communicates with a vehicle's CAN via the diagnostic port).

Regarding claims 7, 15, and 23, Link, II discloses 
wherein results of the performed calculations are stored in a plurality of control units forming the network (paragraph [0005]: Examples of updates that a TOS/TOC may provide may include TCU software reflashing/updating, ECU reflashing/updating, other vehicle module reflashing/updating, and the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Link, II (US 2019/0057217, hereinafter Link, II) in view of Turato et al. (US 2019/0025856, hereinafter Turato)

Regarding claims 3, 11, and 19, Link, II does not teach wherein one of a plurality of different power stages is chosen by a user of the transportation vehicle for the use of the computing power. Turato teaches wherein one of a plurality of different power stages is chosen by a user of the transportation vehicle for the use of the computing power (paragraph [0006]: The TCU may be directly wired to the vehicle network or components, or may be plugged into or otherwise connected to a data port, such as the OBD II port. A TCU may be self-powered, or powered by vehicle energy sources by connection to the vehicle or OBD II port). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Link, II by selecting the power mode of TCU between self-powered or powered by vehicle upon plugging it into the vehicle or unplugging it from the vehicle of Turato. The motivation would have been to allow appropriate user choice and optimize the user experience (Turato paragraph [0038]).

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Link, II (US 2019/0057217, hereinafter Link, II) in view of Perez et al. (US 2018/0245561, hereinafter Perez).

Regarding claims 8, 16, and 24, Link, II does not teach wherein the results are stored in the control units participating in the network in a data structure including blocks, wherein the blocks are concatenated with one another, whereby each block contains a cryptographic checksum of a preceding block. Perez teaches wherein the results are stored in the control units participating in the network in a data structure including blocks, wherein the blocks are concatenated with one another, whereby each block contains a cryptographic checksum of a preceding block (paragraph [0004]: the TCU transmits a first start enable signal, a first alive counter signal, and a first checksum signal, via the CAN1 bus to the ECU and the ECU controls actuation of the starter motor based on the first start enable signal, the first alive counter signal, and the first checksum signal. In one or more embodiments, the TCU transmits a second start enable signal, a second alive counter signal, and a second checksum signal, via the CAN2 bus to the ECU and the ECU controls actuation of the starter motor based on the second start enable signal, the second alive counter signal, and the second checksum signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Link, II by transmitting a start enable signal, an alive counter signal, and a checksum signal, via the CAN bus to the ECU of Perez. The motivation would have been to enables a check or verification that information sent along the dual CAN bus network is accurate based on a checksum of the information sent (paragraph [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/30/2022